Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are currently pending in the present application. 
           Claim 16 has been canceled.
 Claims 1-15 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
In dependent claim 1 is considered to have allowable subject matter because claim 1 distinguishes the Applicant's claimed stand primarily as against the teachings of prior art via the recitation of 
“an interchangeable base comprising a rod that attaches to the bottom end of the elongated tube, and two support members that extend outwards from each side of the rod, each of the two support members comprising (i) a vertical triangular plate that extends perpendicularly by a particular width from the rod and that narrows to a particular point towards a bottom of the rod, and (ii) a lip that extends perpendicularly over each vertical triangular plate at a top of each vertical triangular plate” as recited in 
Claims 2-15 are all dependent from claim 1, also allowable at least for the same reasons as their respective base claims and further due to the additional features that they recite.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818.  The examiner can normally be reached on M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TAN LE/Primary Examiner, Art Unit 3632